 BAGGETT BULK TRANSPORT, INC.287Baggett Bulk Transport,Inc., a wholly owned subsidi-ary of Matlack,Inc.'andSouthern Conference ofTeamsters and its affiliatedLocalUnions,Petition-er. Case l0-RC-8550September21, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer H. Carlton Bryan, Jr.Thereafter, pursuant to Section 102.67 of NationalLabor Relations Board Rules and Regulations andStatementsof Procedure, Series 8, as amended, andby direction of the Regional Director for Region 10,thiscasewas transferred to the National LaborRelationsBoard for decision. Thereafter, the Petition-er and the Intervenor2 filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labor organi-zationswithin themeaning ofthe Act.3.The Petitioner has filed a petition seeking anelection in a unitof over-the-road drivers, loaders,iThe name of the Employer appears in the caption as stated in therecord2 InternationalUnion of District 50, Allied and Technical Workers ofthe UnitedStates andCanada, on behalf of its Local 145023By motion filed with the Board on August 17, 1971, Petitionerrequested permissiontowithdrawitspetition it asserted as its reasontherefor that because ofthe Employer's refusal to recognizeeither of thecompeting unions duringthe pendancy of this proceeding and the Board'sdelay in processing this case, theemployeesengaged ina series of wildcatstrikes leading to certain counteractionby the Employerin the form ofstriker discharges, thereby creatinga situationwhich makesit"not possibleto tell on the present recordwho shall be entitled to vote,who are presentemployees,or to otherwiseconduct afair electionat this time." TheEmployer fileda letter statingithad "no objection" tothe requestedwithdrawal Intervenor,however, opposed the request Forthe reasonshereafter indicated we find merit inIntervenor's opposition It is clear thatPetitioner instituted this proceeding at a time when,pursuant to abargaining contract with theIntervenor, the Employerwas recognizing theIntervenor as the representativeof employees described in the petition andthat Petitioner wished the Board to declare that contractinvalid and no barto its representation claimsitalso appearsthat in now requesting thewithdrawalof this petition,Petitioner hasnot disclaimedits interest inand local drivers in the Employer's Baggett BulkDivision, including owner-operators, but excludingmaintenance employees.3 The Intervenor contendsthat an existing collective-bargaining contract withtheEmployer is a bar to such an election.4 TheEmployer is neutral.5For a number of years before 1969, BaggettTransportationCompany, herein called BaggettTransportation, was engaged as a common carrier intransporting goods and bulk materials in local andinterstate commerce. Its bulk operations were carriedon through a wholly owned corporate subsidiary,Baggett Bulk Transport, Inc., herein called BaggettBulk.Intervenor has been recognized by Baggett Trans-portation as the bargaining representative of itsemployees for many years. This recognition includedthe employees of Baggett Bulk so long as the latterremained a subdivision of Baggett Transportation. OnApril 10, 1969, Baggett Transportation sold itsBaggett Bulk business to Matlack, Inc. However,because the approval of regulatory authorities wasnecessary for the sale to become effective and thisapproval was delayed, Matlack was not able to takeover and operate the Baggett Bulk business until April15, 1970.Meanwhile, as Baggett Transportation'scollective-bargaining contract with the Intervenorwas expiring, the two parties executed a new agree-ment effective from May 16, 1969, to May 16, 1972.This contract covered all Baggett Transportationemployees, including those of Baggett Bulk. On April29, 1970, after Matlack had begun operating theformer Baggett Bulk subsidiary,Matlack and theIntervenor signed an agreement whereby Matlackagreed to be bound by the Intervenor's 1969 contractwithBaggettTransportation,with respect to theBaggett Bulk employees.6 For its other driver employ-ees,Matlack bargained with the Teamsters. However,this collective-bargaining agreement with the Team-representingthe employeesIn these circumstances,we find,inaccord withthe positionof theIntervenor,thatitwould not effectuatethe policies oftheAct to grant thePetitioner's requestedwithdrawalof its petition.Rather, we believe thatthe disturbing situation describedby thePetitionerevidencesa need for the Board's prompt determination of the basic issueslitigated in this caseWe thereforedenyPetitioner's request for thewithdrawal of its petition4Intervenor agrees with the composition of the Petitioner'sproposedunit in the event an electionisdirectedThe Employer, however, wouldexclude owner-operatorsas independent contractorsand would havemaintenanceemployees combinedin a single unit with the requesteddrivers and loaders. For reasons set outinfra,we find it unnecessary toreach or todetermine the employee status of the owner-operators, or topass upon the Employer's contention with respect to the unit placement ofmaintenanceemployees5During the early stagesof the hearingthe Employeragreed with theIntervenor'scontract-bar contention.However,on the last day of thehearing, theEmployer changeditsposition to one of neutrality andrequested an election6 Petitioner questions the bona fides of this assumption agreementWefind thePetitioner's evidence offered in support thereof insufficient tojustify rejecting it as spurious or invalid193 NLRB No. 40 288DECISIONS OF NATIONALLABOR RELATIONS BOARDsters specifically provided that it was not applicable tothose operations of Matlack covered by a collective-bargaining contract with another labor organization.The Intervenor contends that its 1969 collective-bargaining contract with Baggett Transportation isapplicable to the Baggett Bulk employees and is a barto this proceeding by virtue ofBurns InternationalDetective Agency, Inc.,182 NLRB No. 50, enforce-ment denied in relevant part 441 F.2d 911 (C.A. 2),and the assumption agreement.? Petitioner arguesthat the expanding unit doctrine precludes theapplication of contract-bar principles."We find no merit in Petitioner's argument. In viewof the assumption agreement, we find it unnecessaryto consider the application ofBurns InternationalDetective Agency, Inc.,to the facts of this case. Theassumption agreement is in fact a new contractrunning from the date of execution, April 29, 1970, toMay 16, 1972.9 The petition was not filed untilDecember 14, 1970, almost 10 months after theexecution of the assumption agreement. Accordingly,the assumption agreement would serve to bar thepetition unless Petitioner's expanding unit contentionis sustained.10At the time of the hearing in this case, Baggett Bulkhad 87 driver and loader employees and 2 leaseoperators, whose status as employees is in dispute.For the week ending May 1, 1970, the week of the7The Stubmtz Greene Spring Corp,113 NLRB 226BGeneral Extrusion Company, Inc,121 NLRB 11659The Stubmtz Greene Spring Corp, supraio InGeneralExtrusion,the Boarddeclared (121 NLRB at 1167)When the questionof a substantial increase in personnel is in issue, acontractwillbar an electiononly if at least 30 percent of thecomplementemployed atthe time of the hearing hadbeen employedat the timethe contractwas executed,and50 percent of the jobclassifications in existence at the time ofthe hearingwere in existenceat the time the contract was executediiAlthough the Employer would have had theBoard combinemaintenanceemployees with the drivers and loadersin a single unit if anelection were directed, it did not anddoes not claim that a unit confined tosigning of the assumption agreement, Baggett Bulkhad 26 driver and loader employees, and 38 leaseoperators.Assuming that the lease operators areemployees, as contended by the two unions, then atthe time of the assumption agreement the unit had 72percent of the employees employed at the time of thehearing, far more than enough to satisfy theGeneralExtrusion30-percent standard. If lease operators areexcluded from the count on both dates, then theproportion of employees on the assumption date tothose on the date of the hearing was .2988 or 30percent reducing the above figure to two decimals byconventional arithmetic, also sufficient to meet theGeneral Extrusionstandard.iiAccordingly, we find that, inasmuch as BaggettBulk had a representative number of employees at thetimeMatlack and the Intervenor executed theirassumption agreement, this agreement is a bar to thepresent proceeding. We further find that no questionconcerning representation exists within the meaningof Sections 9(c)(1) and 2(6) and (7) of the Act. Weshall therefore dismiss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.the driversand loaderscovered by Intervenor's contract is an inappropriateunitNor does Petitioner assert any such claim Indeed,it appears that themaintenanceemployeesdescribedby theEmployer became part of theEmployer'swork force in late 1970 orearly1971 as a result of theEmployer'sacquisition of another company, thattheywere unrepresentedat that time,that Intervenor subsequently acquired authorization cardsfrom a majority of them, and that, on the basis of such cards, theEmployer agreed to recognize the Intervenor as their representative andentered into memorandum agreements dated February3 andMarch 12,1971,withrespect to them In these circumstances, and as Petitioner'srepresentation claim does not extend to the maintenance employees, wefind that there is no question concerning their representation